Case 1:19-cv-01081-RPK-ST Document 53 Filed 03/10/20 Page 1 of 1 PageID #: 364




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


R. ALEXANDER ACOSTA, Secretary of
Labor, United States Department of Labor,

                                        Plaintiff,

                       -against-
                                                             Case No. 1:19-cv-01081
DEPENDABLE CARE LLC d/b/a
HOPETON CARE, FARRAH RUBANI,
Individually and YITZI DAVIDOWITZ,
Individually,

                                    Defendants.



                                       RULE 502(d) ORDER

          1.      The production of privileged or work-product protected documents, electronically

stored information or information, whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal or state proceeding. This

Order shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

502(d).

          2.      Nothing contained herein is intended to or shall serve to limit a party’s right to

conduct a review of documents, ESI or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before production.

SO ORDERED:

Dated: Brooklyn, New York
       _________________, 2020                           ____________________________
                                                         HON. STEVEN L. TISCIONE
                                                         United States Magistrate Judge
4820-1195-6404, v. 1




                                                     1
